Russell, C. J.
No error of law is assigned, and the evidence did not
demand a verdict for the plaintiff, especially since it was not made to appear that he did not know of the defects in the grounds surrounding the defendant’s depot. 'It was the duty of the defendant to maintain the approaches to its depot in such condition as to secure the safety of its passengers; but the controlling question in this ease was whether the plaintiff, even if he were unfamiliar with the defects in the yard of the defendant, might not, by the exercise of ordinary care, have avoided all injury to himself. There are circumstances sufficient to support the finding in favor of the defendant upon this issue; and the jury’s finding, having been approved by the trial judge, will not be disturbed. Judgment affirmed.

Roan, J., absent.